          Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X

UNITED STATES OF AMERICA,                                     :           18 Cr. 768 (RMB)

                   -v-                                        :

DARNEL HOOKER,                                                :

                                   Defendant.                 :

--------------------------------------------------------------X



    MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT DARNEL
       HOOKER’S MOTION FOR COMPASSIONATE RELEASE




                                                     DAVID E. PATTON
                                                     Federal Defenders of New York, Inc.
                                                     Attorney for Mr. Hooker
                                                     52 Duane Street, 10th Floor
                                                     New York, New York 10007
                                                     Tel.: (646) 745-4899



ANNALISA MIRÓN                                                     Government to respond by
 Of Counsel                                                        8/17/2020 with input from BOP.
TO:     AUDREY STRAUSS, ESQ.
        Acting United States Attorney
        Southern District of New York
        One St. Andrews Plaza
        New York, New York 10007

Attn.: ANDREW K. CHAN, Esq.
       Assistant United States Attorney                              8/3/2020
       Southern District of New York
           Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 2 of 17




          Darnel Hooker is currently serving 58 months at the Metropolitan Correctional Facility

(MCC). He has medical complications, including shortness of breath and frequent chest pains

due to a serious medical injury that occurred in 2016. Mr. Hooker has a twice-ruptured lung that

required multiple surgeries. His injury makes him particularly vulnerable to the severe, even fatal

consequences of COVID-19, if he contracts it while incarcerated. The risk of contracting

COVID-19 is especially high at MCC. On April 28, 2020, five inmates filed a class action

lawsuit against the MCC for its failure to observe effective social distancing and quarantining

measures, including providing masks and safety equipment to inmates, infrequent sanitization of

public or shared surfaces, and delayed medical attention for those with symptoms of the virus. 1

The judge overseeing the litigation, Judge Ramos, determined that the facility’s ad hoc measures

lacked common sense and jeopardized the lives of dozens of inmates. 2 As a result of the MCC’s

failures, many inmates have experienced debilitating coughs, aches, and a host of other

symptoms.

          The spread of COVID-19 is endemic to BOP correctional facilities nationwide. As of the

date of this letter, 3,035 federal inmates and 500 BOP staff have tested positive for COVID-19. 3

There have been 103 inmate deaths and 1 BOP staff member death attributed to the virus. 4 The

majority of inmates who have died since March 28, 2020, the day MCC went on lockdown, have



1
 Fernandez-Rodriguez et al. v. Licon-Vitale, Class Action Complaint and Petition for Habeas
Corpus, 1:20-cv-03315 (ER) (S.D.N.Y. April 28, 2020).
2
  Larry Neumeister, Judge: NY lockup’s COVID-19 response lacked common sense, ABC News,
July 2, 2020, https://www.sfchronicle.com/news/article/Judge-NY-lockup-s-COVID-19-
response-lacked-15383594.php.
3
    BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/.
4
    Id.



                                                  1
           Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 3 of 17




had “long-term, pre-existing medical conditions which the CDC lists as risk factors for

developing more severe COVID-19 disease.” 5 As described below, Mr. Hooker’s lung injuries

significantly impact his respiratory system, and where the conditions of confinement make it

impossible for a person to socially distance or otherwise adequately protect themselves, the risk

of serious or fatal life consequences is only amplified.

         The Court has jurisdiction to reduce a term of imprisonment after considering the factors

set forth in § 3553(a) if it finds “extraordinary and compelling” reasons warrant a reduction. 18

U.S.C. § 3582(c)(1)(A)(i). Given Mr. Hooker’s precarious health status, his conditions of

confinement, and his rehabilitative efforts at MCC, the Court is authorized to reduce his term of

imprisonment and grant his motion for compassionate release under Section 603(b)(1) of the

First Step Act. If Mr. Hooker is released, he will live in the Bronx with his supportive and loving

mother, April Hooker. Ms. Hooker is gainfully employed and her apartment offers enough space

for Mr. Hooker to safely quarantine along with his sister and brother. While Mr. Hooker has

secured employment if he were released, he is also eager to start educational and vocational

programming from his mother’s home while he finishes his sentence.

         Mr. Hooker’s sentencing and incarceration record suggests that he is remorseful and

rehabilitated. He has taken several hours of educational and vocational courses in the MCC. Two

corrections counselors commended Mr. Hooker for his work ethic and overall behavior. At

sentencing, this Court applauded Mr. Hooker for sharing “one of the most insightful…remarks

from a defendant” who was acknowledging the seriousness of his offense. ECF No. 50 at 13.

Thus, allowing Mr. Hooker to live at home to serve out the remainder of his sentence will

appropriately balance the goals of rehabilitation, punishment, and deterrence, see 18 U.S.C. §



5
    See Bureau of Prisons Press Releases, https://www.bop.gov/resources/press_releases.jsp.


                                                 2
         Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 4 of 17




3553(a), without exposing him to the heightened chance of contracting COVID-19 while

incarcerated.

       For these reasons and those set forth below, I respectfully request that the Court grant

Darnel Hooker compassionate release, resentence him to time served pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), and convert the unserved portion of his custodial sentence to home

confinement and supervised release.


                                          Background

       On July 2, 2019, Mr. Hooker pled guilty to one count of conspiring to commit an

offense against the United States, in violation of 18 U.S.C. § 371, by being a felon in

possession of ammunition. Dkt. No. 38. Mr. Hooker was sentenced to 58 months of

incarceration and 3 years of supervised release following incarceration. Sentencing Tr. 14-

15. The government requested the statutory maximum of 60 months incarceration due to Mr.

Hooker’s criminal history. This Court, taking into account Mr. Hooker’s admission of guilt,

imposed a lower sentence to “symbolically demonstrate that [the Court is] interested in

seeing [Mr. Hooker’s] recovery and [his] becoming a productive citizen.” Id. at 14. As

described below, Mr. Hooker has become the productive citizen this Court hoped for.

       Since October 12, 2018, Mr. Hooker has had a near-perfect disciplinary record. Mr.

Hooker has worked and participated in programs offered by the Bureau of Prisons while

incarcerated. Sentencing Tr. 6. Two corrections counselors wrote to the Court commending

Mr. Hooker for his work ethic and overall behavior while incarcerated. Sentencing Tr. 8.

They described Mr. Hooker as a “model inmate” who attended courses, worked, and who

“has shown commitment in utilizing his incarceration for a positive future.” See ECF No.

44, Ex. 5. After almost 16 months of incarceration at MCC, he received a sanction for



                                                3
         Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 5 of 17




possessing a cell phone to call his family, which resulted in a 41 day good time reduction.

But he has otherwise worked hard to abide by the rules and engage in available

programming. He completed several education and vocational courses at the MCC,

including courses on conflict resolution, leadership and influence, marketing,

entrepreneurship, and soft skills. See, e.g., ECF No. 44, Ex. 5; ECF No. 47. He was also

recognized for assisting the Medical Department as an orderly. ECF No. 44, Ex. 5. His

actions while incarcerated demonstrate a commitment to personal growth and advancement.

       On March 27, 2020, through counsel, Mr. Hooker filed a petition with the warden of

MCC seeking compassionate release. Letter to Warden, attached as Exhibit A. Per its own

regulation concerning requests for compassionate release, “the Bureau of Prisons processes

a request made by another person on behalf of an inmate in the same manner as an inmate’s

request.” 28 C.F.R. § 571.61(b). As many as 127 days have elapsed since Mr. Hooker’s

release request, which far exceeds the 30-day exhaustion requirement.


A.     The COVID-19 pandemic has surged through the BOP

       Courts are familiar with the danger that COVID-19 poses to incarcerated individuals. See

United States v. Gentille, 19 Cr. 590 (KPF), 2020 WL 1814158, at *3 (Apr. 9, 2020) (describing

the spate of 3582(c)(1)(A) motions from defendants “who are understandably worried about (and

at particular medical risk for) contracting COVID-19…recognizing the speed with which the

virus spreads, the impracticability of social distancing in federal prison, and the marked

deficiencies in hygiene and medical care.”). The scope of this danger has increased dramatically

on a national and local level, since the Court granted Mr. Gentille’s motion. On April 9, 2020,




                                                 4
          Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 6 of 17




the virus had infected 393,030 people in the United States and killed 1,856. 6 At that time, BOP

reported 235 positive cases for federal inmates, 85 for staff, and 8 inmate deaths. 7 By July 31,

2020, the virus had infected 4,405,932 people in the United States and killed 150,283. 8 In New

York City alone, there have been 221,534 confirmed cases and 18,898 confirmed deaths. 9 As of

the date of this letter, the BOP reports 3,035 confirmed cases of COVID-19 among inmates, 500

among staff, and 103 inmate deaths—a 1191% increase in positive inmate cases and a 1187%

increase in inmate deaths since April. 10




6
  Number of cumulative cases of coronavirus (COVID-19) in the United States from January 22
to July 30, 2020, by day, Statista, https://www.statista.com/statistics/1103185/cumulative-
coronavirus-covid19-cases-number-us-by-day.
7
    BOP, COVID-19 Cases, April 2020, supra note 2.
8
 Available at CDC, Cases of Coronavirus Disease (COVID-19) in the U.S..
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html
9
    NYC Health, COVID-19: Data, at https://www1.nyc.gov/site/doh/covid/covid-19-data.page.
10
     BOP, COVID-19 Cases, supra note 2.



                                                 5
                                Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 7 of 17




                            The rapid proliferation of the virus within the federal prison system is terrifying.



                                             BOP-Reported COVID-19 Test Results Nationwide
                        14000                                                                                                120

                        12000                                                                                                100
Positive Test Results




                        10000
                                                                                                                             80
                        8000




                                                                                                                                   Deaths
                                                                                                                             60
                        6000
                                                                                                                             40
                        4000

                        2000                                                                                                 20

                           0                                                                                                 0
                          3/20/2020             4/20/2020        5/20/2020            6/20/2020              7/20/2020



                                Number of Positive Inmates     Number of Recovered Inmates        Number of Positive Staff
                                Number of Recovered Staff      Total BOP Cases                    Number of Inmate Deaths
                                Number of Staff Deaths



                   But these results are not surprising. “[C]onditions of confinement—sharing small cells, eating

                   together, using same bathrooms and sinks, delays in medical evaluation and treatment, and

                   rationed access to soap—make prisons more potentially conducive to the transmission of

                   COVID-19 than elsewhere.” United States v. Haney, 2020 WL 18211988, at *6 (S.D.N.Y. Apr.

                   13, 2020). “Jails and prisons are powder kegs of infection. People in jails and prisons cannot

                   practice social distancing, control their exposure to large groups, practice increased hygiene,

                   wear protective clothing, obtain specific products for cleaning and laundry, avoid frequently

                   touched surfaces, or sanitize their own environment.” United States v. Skelos, 2020 WL

                   1847558, at *1 (S.D.N.Y. Apr. 12, 2020). “[I]t is beyond dispute that COVID-19 is much more

                   easily transmitted, and is thus particularly dangerous, in the prison environment.” United States

                   v. Canale, No. 17-CR-286 (JPO), 2020 WL 1809287, at *1 (S.D.N.Y. Apr. 9, 2020). “One need



                                                                          6
            Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 8 of 17




only look at the tightly-packed dormitories of Unit 11-South — containing medically vulnerable

inmates — to see how quickly the virus can spread in the absence of an effective isolation

protocol.” Fernandez-Rodriguez et al. v. Licon-Vitale, Opinion, 1:20-cv-03315 (ER) (S.D.N.Y.

July 2, 2020). Moreover, the CDC identifies social distancing as “a cornerstone of reducing

transmission of respiratory diseases such as COVID-19.” See CDC Correctional Facility

Guidance at 4. The structural limitations of BOP facilities enhance the spread of the virus.

           The MCC, where Mr. Hooker is incarcerated, conforms to this alarming trend. See

generally Fernandez-Rodriguez et al. v. Licon-Vitale, Class Action Complaint and Petition for

Habeas Corpus, 1:20 Cv. 03315 (ER) (S.D.N.Y. Apr. 28, 2020), ¶ 2 (describing the MCC’s

efforts to stop the spread of COVID-19 within its walls as “a mixture of ineptitude and

indifference.”). As described below, the facility’s ad hoc measures lack common sense and

jeopardize the lives of dozens of inmates. 11

B.         Conditions of confinement at MCC are terrifying

           In response to an administrative order issued by Chief Judge Mauskopf regarding the

MCC’s response to the COVID-19 pandemic, BOP confirmed that as of July 30, 2020, over 70

people have tested positive for COVID-19 in the MCC. See July 30, 2020 Letter from Wardens

at MCC and MDC to Chief Judge Mauskopf, attached as Exhibit B. Of that total number, 27 are

inmates. 12 While BOP insists that it is increasing social distancing in the facilities, as a structural

matter that is nearly impossible. Many of the cells are shared by 2 to 6 inmates who necessarily

share bunk beds, toilets, and other confined spaces.




11
     See supra note 1.
12
     Id.


                                                   7
            Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 9 of 17




           Moreover, the effects of COVID-19 have already been felt in MCC to a devastating

degree. As Judge Ramos noted in Fernandez-Rodriguez et al. v. Licon-Vitale, “[i]n March and

April, at least five percent of the MCC’s inmates fell ill with COVID-19.” 13 “[M]any [inmates]

were debilitated by coughs that wracked their bodies, fatigue so extreme they could not rise from

bed, and a host of other symptoms.” 14 Today, MCC reports 22 inmates have tested positive for

the virus. 15 But these numbers vastly understated the true figures. In most facilities, including

MCC, the BOP only tests “[s]ymptomatic inmates with exposure risk factors.” 16 But many

carriers display no symptoms at all. See Arons et al., Presymptomatic SARS-CoV-2 Infections

and Transmission in a Skilled Nursing Facility, New England Journal of Medicine (Apr. 24,

2020) (finding that in study population, “more than half of the residents with positive tests were

asymptomatic at the time of testing” and because asymptomatic carriers play a significant role in

spread of the coronavirus, “[i]nfection-control strategies focused solely in symptomatic resides

[a]re not sufficient to prevent transmission” after the virus’ introduction into a facility.). 17

           Where the BOP has conducted large scale testing, the results are ominous. See Richard

Winton, Coronavirus outbreak at Terminal Island prison worsens: 5 dead, 600 infected, LA




13
  Fernandez-Rodriguez et al. v. Licon-Vitale, Opinion, 1:20-cv-03315 (ER) (S.D.N.Y. July 2,
2020) at 2.
14
     Id.
15
     BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/.
16
   BOP, BOP Implementing Modified Operations,
https://www.bop.gov/coronavirus/covid19_status.jsp.
17
   Presymptomatic SARS-COV-2 infection and Transmission in a Skilled Nursing Facility, New
England Journal of Medicine,
https://www.nejm.org/doi/full/10.1056/NEJMoa2008457?query=recirc_curatedRelated_article.



                                                    8
        Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 10 of 17




Times (Apr. 30, 2020) (of the 1053 inmates at FCI Terminal Island, 600 tested positive, the vast

majority of whom were asymptomatic); 18 see also BOP, COVID-19 breakdown by facility (883

positive inmates out of a population of 1162 at Lompco FCI; 587 positive inmates out of 1467

inmates at Fort Worth FMC). 19

       COVID-19 is spreading at a dramatic, alarming rate throughout the Bureau of Prisons,

including at MCC.

C.     Mr. Hooker’s respiratory illness places him at high risk of suffering severe
       consequences from COVID-19.

       As described in the Presentence Report (and medical records obtained by the Probation

Department), Mr. Hooker has long suffered from an acute respiratory illness due to a twice

ruptured lung, see BOP Medical Records 2020, submitted under seal as Exhibit C, that affects his

ability to breathe. In 2016, Mr. Hooker underwent surgery due to a collapsed lung. He was

admitted to St. Barnabas Hospital where medical staff determined that his right lung was

deflating. Soon after his release, Mr. Hooker experienced shortness of breath and chest pains. He

was admitted to Elmhurst Hospital where it was determined that he had a large pneumothorax or

a collapsed lung on his right side. Mr. Hooker underwent a second surgery but his symptoms—

shortness of breath and chest pains—continue to this day.




18
   Richard Winton, Coronavirus outbreak at Terminal Island prison worsens: 5 dead, 600
infected, LA Times, Apr. 30, 2020, https://www.latimes.com/california/story/2020-04-30/la-
coronavirus-outbreak-terminal-island-prison-worsens.
19
  BOP, COVID–19 breakdown by facility, https://www.bop.gov/coronavirus/. Facility
populations available at https://www.bop.gov/about/statistics/population_statistics.jsp.


                                                9
        Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 11 of 17




       According to the CDC, respiratory issues are among the conditions most clearly

associated “with increased illness severity and adverse outcomes.” 20 Courts have granted

compassionate release motions for inmates who suffer from respiratory illnesses that impact their

ability to breathe. This includes inmates who suffer from asthma. See, e.g., United States v.

Park, 1:16-cr-00473-RA-1, 2020 WL 1970603 (S.D. N.Y. Apr. 24, 2020); United States v.

Smith, 1:12-cr-00133-JFK-1, 2020 WL 1849748 (S.D.N.Y. Apr. 13, 2020); United States v.

Hernandez, 1:18-cr-00834-PAE-4, 2020 WL 1684062 (S.D. N.Y. Apr. 2, 2020). Courts have

also granted compassionate release for inmates suffering from sleep apnea. See, e.g., United

States v. Rivera, 1:86-cr-01124-JFK-4, 2020 WL 2094094 (S.D.N.Y. May 1, 2020); United

States v. Scparta, 1:18-cr-00578-AJN-1, 2020 WL 1910481 (S.D.N.Y. Apr. 20, 2020); United

States v. Gross, 1:15-cr-00769-AJN-3, 2020 WL 1673244 (S.D.N.Y. Apr. 6, 2020). The impact

of COVID-19 more generally has also provided grounds for this Court to grant compassionate

release. United States v. Johnson, 1:17-cr-00482-JSR-1, Dkt. No. 116 (S.D. N.Y. May 1, 2020)

(Rakoff, J.). Due to his twice-ruptured lung, Mr. Hooker is often short of breath and unable to

sleep. He cannot sleep on his stomach because of the injury. Sleeping on his back is painful as he

also had surgery for a slipped disk in his mid-back. See PSR at 26. If Mr. Hooker contracted

COVID-19, the virus would exacerbate his pre-existing conditions, namely shortness of breath

and chest pains, and impede his sleep. 21 Mr. Hooker’s twice-failing lung impacts his




20
  Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus Disease
(COVID-19), Ctr. for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-
ncov/hcp/clinical-guidance-management-patients.html.
21
   Coronavirus Disease 2019 (COVID-19): Symptoms, Ctrs. For Disease Control & Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html (last updated
May 13, 2020).


                                                10
        Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 12 of 17




susceptibility to the effects of COVID-19, and coupled with his record in prison, warrant

consideration for his release.

D.     The specific conditions of Mr. Hooker’s confinement increase the risk
       that he will contract COVID-19

       Despite the documented outbreak of COVID-19 at MCC, and Mr. Hooker’s own efforts

to do everything he can to protect himself, it is impossible for him to practice social distancing,

control his exposure to other inmates, practice increased hygiene, wear protective clothing,

obtain specific products for cleaning or laundry, avoid high-touch surfaces, sanitize his own

environment, or follow other necessary practices for protecting himself.

       Mr. Hooker is locked in a very small, two-person cell, which is more appropriate for one

person but where he shares a bunk bed with his cellmate. There are no barriers to physical

contact in the cell. He and his cellmate are free to walk around the confined cell space. While

they are required to wear masks, it is near-impossible to maintain one strapped to the face for

days on end. Because the facility is on a modified lockdown, his tier is only permitted outside of

their cells once every other day, for a maximum of two hours. As a result, Mr. Hooker is only

allowed to take showers once every two days. When he is allowed out of his cell to use the

telephones, computers, and showers, he must do so in groups of as many as 10. He is necessarily

in close proximity to other inmates and to unit staff who come and go from the facility each day.

Moreover, there are no lines directing the flow of traffic in the MCC. While correctional officers

bring food to the inmates’ cell, they are not always wearing masks or gloves. Mr. Hooker’s

temperature is taken at most once per week.

       Because the MCC has struggled to provide adequate testing and social distancing

protocols, thereby jeopardizing the health and safety of its roughly 760 inmates, this Court, after

considering the requisite § 3553(a) factors, should grant Mr. Hooker compassionate release.



                                                 11
         Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 13 of 17




                                             Argument

I.      Mr. Hooker has demonstrated “extraordinary and
        compelling reasons” warranting a reduction in sentence.

     Section 3582(c)(1)(A)(i) empowers this Court to order compassionate release if

“extraordinary and compelling reasons” so warrant. Here, Mr. Hooker’s underlying physical

health conditions place him at high risk of severe illness, and even death should he contract

COVID-19 while incarcerated at MCC. When combined with his excellent rehabilitative efforts,

his release plan and supportive family, and after considering all of the factors set forth at 18

U.S.C. § 3553(a), the Court should find that Mr. Hooker has demonstrated extraordinary and

compelling reasons warranting a reduction of sentence. See generally, United States v. Pacheco,

1:12-cr-00408 (JMF) (S.D.N.Y. July 29, 2020). The Court should grant Mr. Hooker

compassionate release under 18 U.S.C. § 3582 and sentence him to time served, with home

confinement and supervised release.


A.      Legal framework

As amended by the First Step Act, §3582(c)(1)(A)(i) provides that:

     the court, upon motion of the defendant after the defendant has fully exhausted
     all administrative rights to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days from the receipt of such
     a request by the warden of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does not exceed the unserved
     portion of the original term of imprisonment), after considering the factors set
     forth in §3553(a)to the extent that they are applicable, if it finds that . .
     .extraordinary and compelling reasons warrant such a reduction . . .and that such a
     reduction is consistent with applicable policy statements issued by the Sentencing
     Commission.


        The “applicable policy statement[],”U.S.S.G. § 1B1.13, authorizes a sentence reduction

if “extraordinary and compelling reasons warrant the reduction” and “the defendant is not a



                                                 12
        Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 14 of 17




danger to the safety of any other person or to the community, as provided in 18 U.S.C.

§3142(g).” §§ 1B1.13(1) and (2).

       Application Note 1 to § 1B1.13—which has not been updated since passage of the First

Step Act—defines “extraordinary and compelling reasons” to include terminal illness, age,

family circumstances concerning the ability to provide care for a child or spouse, and a catchall

provision, “other reasons.” This list is illustrative, and not exhaustive. Courts have the

independent authority, apart from the Sentencing Commission or the Bureau of Prisons to

determine what constitutes “extraordinary and compelling reasons” and are not limited by the

examples in Application Note 1 or Program Statement 5050.50. United States v. Haynes, 2020

WL 1941478, at *11–15 (E.D.N.Y. Apr. 22, 2020) (RJD) (so ruling, and collecting cases);

United States v. Rodriguez, 2020 WL 1627331, at *2–6 (E.D. Pa. Apr. 1, 2020)(same). This

Court can consider all of Mr. Hooker’s personal circumstances, as well as the unprecedented

public health crisis created by the COVID-19 pandemic, in deciding whether to grant

compassionate release. See id.


B.     Mr. Hooker’s physical injury, coupled with the prevalence of COVID-
       19 at MCC, Mr. Hooker’s excellent rehabilitative efforts, and his
       concrete plan for reentry into the community, constitute
       “extraordinary and compelling reasons” warranting release under §
       3582(c)(1)(A)(i).

       In determining whether a movant’s claims warrant compassionate release, courts consider

his or her susceptibility to the threat of COVID-19, the correctional facility’s response to the

spread of the virus within its walls, and the movant’s rehabilitative efforts and reentry plan.

       In United State v. Pacheco, the Court granted compassionate release for an inmate whose

history of drug use, which placed him at risk of respiratory and pulmonary complications from

the virus, was indisputably at a higher risk of contracting and dying from COVID-19. See 1:12-



                                                 13
        Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 15 of 17




cr-00408 (JMF) (S.D.N.Y. July 29, 2020). “[I]t denies reality to suggest, let alone hold, that the

threat of COVID-19 to those in prison does not qualify as an extraordinary and compelling

reason to consider the early release of those in prison.” Id. Darnel Hooker has suffered serious

physical injury that impacts his respiratory system and places him at high risk of suffering

severe, even fatal consequences if he contracts COVID-19 while incarcerated.. He has a twice-

ruptured lung. The injury causes him shortness of breath and chest pains. The risk to Mr. Hooker

is heightened by the conditions of confinement at MCC: the inability to socially distance or

follow the other CDC recommendations for protecting oneself, the lack of systemic testing and

monitoring inmates, and the fact that MCC is in the midst of significant COVID-19 outbreak.

See Background Sections A & B, supra.

       Since the start of Mr. Hooker’s incarcerated, he has maintained a near-perfect

disciplinary record. See Background Section. Mr. Hooker’s reputation among the staff is

favorable. Id. He has worked and participated in programs offered by the Bureau of Prisons,

receiving praise from his superiors who refer to him as “a model inmate”. Id. He also

completed several education and vocational programs at the MCC. Id. His actions signal

that he is committed to personal growth and advancement.

C.     The 3553(a) factors support a reduction in sentence

       Section 3582(c)(1)(A)(i) instructs a court to consider “the factors set forth in § 3553(a) to

the extent that they are applicable.” Those factors favor reducing Mr. Hooker’s sentence. In

particular, for the reasons described above, Mr. Hooker’s history and characteristics, §3553

(a)(1), including his commendable conduct while incarcerated, support this request, as does the

need to provide medical care in the most effective manner, §3553(a)(2)(D). See United States v.

Connell, ___ F. Supp. 3d ___, 2020 WL 2315858, *5 (N.D. Ca. May 8, 2020) (explaining that




                                                14
        Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 16 of 17




keeping a high-risk person incarcerated is not the “most effective manner” of mitigating the risk

of his contracting COVID-19).

       Releasing Mr. Hooker to home confinement also comports with the other 3553(a) factors,

including the need to provide just punishment, and afford adequate deterrence. The Court should

recognize that these last several months of incarceration have been especially difficult and

punitive for Mr. Hooker, as fear of the pandemic has gripped inmates at MCC. Inmates are

subject to far greater restrictions on their ability to move around and engage in positive

programming, while remaining unable to adequately protect themselves from COVID-19,

terrified of contracting the virus, and terrified of each other, as everyone is now viewed as a

potential source of disease or death. Mr. Hooker’s incarcerative experience has been highly

punitive, and—to the extent Mr. Hooker needed to be specifically deterred—that purpose has

also been satisfied.


II.    Mr. Hooker exhausted his administrative remedies

       On March 27, 2020, defense counsel filed a request for compassionate release on behalf

of Mr. Hooker to the Warden of MCC. See Exhibit A. More than 30 days have passed without an

answer. Thus, the Bureau of Prisons was given full opportunity to evaluate Mr. Hooker’s request

and he has exhausted his administrative remedies.


III.   Mr. Hooker has a stable home to live in if released to home detention

       If released, Mr. Hooker will move to the Bronx to live with his supportive and loving

mother, April Hooker. As indicated in the PSR, Ms. Hooker has been employed for many years

with the New York City Police Department at 1 Police Plaza in Manhattan. See PSR at 13. She

lives in a 3-bedroom apartment with 2-baths. Currently living with Ms. Hooker are Mr. Hooker’s




                                                 15
         Case 1:18-cr-00768-RMB Document 54 Filed 08/03/20 Page 17 of 17




sister and brother. The spacious apartment offers enough distance for Mr. Hooker to safely

quarantine. Beyond that, Mr. Hooker’s family can financial support as he completes his sentence

to home confinement. Mr. Hooker is interested in continuing educational and vocational training

online from home as he awaits the opportunity to work outside again. He has already secured

interest from former employers who are interested in re-hiring him. All to say that Mr. Hooker is

set on continuing to become the productive citizen that this Court hoped he would become.


                                         CONCLUSION

         This Court should grant Mr. Hooker’s motion, reduce his sentence to time served, convert

the unserved portion of his sentence to a term of supervised release, and modify the conditions of

supervision as appropriate, including by ordering a term of home conferment for the unserved

portion of his sentence.



Dated:          New York, New York
                July 31, 2020


                                                                           /s/
                                                                     Annalisa Mirón
                                                                     Ass’t Federal Defender
                                                                     (212) 417-8780




                                                16
